Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (US 9,048,304) in view of Raisanen et al. (US 2018/0122642).
As for claims 1 and 2, Fujimoto discloses in Fig. 9 and the related text a semiconductor device, comprising: 
a nitride semiconductor layer 40; 
an oxide insulating film 60 (col. 3 lines 24-25) configured to form to contact the nitride semiconductor layer 40; and 
a gate electrode 70 configured to form to contact the oxide insulating film 60 and including a metal (Al/Ni, col. 3 lines 27-29),

wherein the gate electrode 70 has a layered shape such that a groove (groove that formed in gate electrode 70) penetrates the-gate electrode 70 to expose surfaces of the gate electrode to each other, inside the trench TR, the surfaces of the gate electrode being located on opposing sides of the groove (fig. 9), and 
wherein the gate electrode 70 disposed from the bottom surface of the trench structure TR to an uppermost surface of the oxide insulating film 60 (fig. 9).  
Fujimoto does not teach the gate electrode includes a metal nitride in a crystal orientation including at least one of a (200) orientation and a (220) orientation. 
Raisanen et al. teach ¶0039 a gate electrode comprises titanium nitride or tantalum nitride in a crystal orientation including a (200) orientation.
Fujimoto and Raisanen et al. are analogous art because they both are directed transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fujimoto because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fujimoto to include material of the gate electrode comprises a metal nitride in a crystal orientation including a (200) orientation as taught by Raisanen et al., in order to provide effective work function of the transistor gate structure (¶0003-0004 and 0039-0041 of Raisanen et al.).

As for claim 3, Fujimoto and Raisanen et al. disclose the semiconductor device in accordance with claim 1, Fujimoto further discloses wherein the oxide insulating film comprises silicon oxide (col. 3 lines 24-25).

As for claim 17, Fujimoto and Raisanen et al. disclose the semiconductor device in accordance with claim 1, Fujimoto further discloses an n-type semiconductor layer 30 disposed on the bottom surface of the nitride semiconductor layer 40, the bottom surface of the trench structure being located above a bottom surface of the n-type semiconductor layer 30 and below a top surface of the n-type semiconductor layer 30 (fig. 9).  

As for claim 18, Fujimoto discloses in Fig. 9 and the related text a semiconductor device, comprising: 
a nitride semiconductor layer 40; 
an insulating film 60 disposed on a surface of the nitride semiconductor layer 40; and
a gate electrode 70 disposed on the insulating film 60, wherein the semiconductor device includes a vertical MOSFET (col. 9 lines 22-25, fig. 9) comprising a trench structure TR penetrating into the nitride semiconductor layer 40 such that a bottom surface of the Serial No. 16/135,4825 MEL047trench structure TR is disposed below a bottom surface of the nitride semiconductor layer 40, 

Fujimoto does not teach the gate electrode includes a metal nitride in a crystal orientation including at least one of a (200) orientation and a (220) orientation. 
Raisanen et al. teach ¶0039 a gate electrode comprises titanium nitride or tantalum nitride in a crystal orientation including a (200) orientation.
Fujimoto et al. and Raisanen et al. are analogous art because they both are directed transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fujimoto et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fujimoto et al. to include material of the gate electrode comprises a metal nitride in a crystal orientation including a (200) orientation as taught by Raisanen et al., in order to provide effective work function of the transistor gate structure (¶0003-0004 and 0039-0041 of Raisanen et al.).

As for claim 19, Fujimoto and Raisanen et al. disclose the semiconductor device in accordance with claim 1, Fujimoto further discloses an n-type semiconductor layer 30 .

Response to Arguments
Applicant's response filed on 12/29/2020 is acknowledged and is answered as follows. 
Applicant’s arguments, see pgs. 6-7, with respect to the rejections of claims 1 and 18 have been fully considered and are persuasive.  Therefore, the rejections have been rendered moot withdrawn. 
Applicant’s arguments, see pg. 7, with respect to Raisanen does not overcome the deficiencies of Yoshioka as follow: 1) the combination of Raisanen and Yoshioka fail to render the claims obvious, 2) these references are unrelated and would not have been combined, 3) absent impermissible hindsight, 4) there is no motivation or suggestion in the references to urge the combination have been fully considered but they are not persuasive in view of the following reasons. 
Raisanen was not cited to teach an artisan the entire structure of the claimed invention. Raisanen was merely cited to teach an artisan the material of the gate electrode (claimed limitation). Therefore, Raisanen does not teach away from the claimed subject matter of the present application.
In response to applicant's argument that Raisanen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Raisanene and Yoshioka both are directed to MOSFET devices.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Raisanen teaches a gate electrode comprises titanium nitride or tantalum nitride in a crystal orientation including a (200) orientation, in order to provide effective work function (¶0003-0004, 0039-0041).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRANG Q TRAN/Primary Examiner, Art Unit 2811